Name: Commission Regulation (EC) No 1238/2004 of 5 July 2004 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied as regards the time limit for delivery into intervention for the 2003/04 marketing year
 Type: Regulation
 Subject Matter: distributive trades;  plant product;  European Union law;  trade policy
 Date Published: nan

 6.7.2004 EN Official Journal of the European Union L 235/7 COMMISSION REGULATION (EC) No 1238/2004 of 5 July 2004 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied as regards the time limit for delivery into intervention for the 2003/04 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), and in particular Article 8(b) thereof, Whereas: (1) The conditions governing the taking over of paddy rice by the intervention agencies are laid down in Commission Regulation (EC) No 708/98 (2). Article 6(1) of that Regulation stipulates that delivery must take place by the end of the second month following receipt of the offer and in any case not later than 31 August of the current marketing year. (2) As a result of constraints associated with the organisation of the market, following the introduction of the reform of the CAP, resulting from the limiting of the quantities of rice that can be bought into intervention and the fixing of allocation coefficients, it is difficult for the intervention agencies to meet the time limit for the delivery of the products. Consequently, there should be a derogation, for the current 2003/04 marketing year, from the time limit requiring delivery by the end of the second month following. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 6(1) of Regulation (EC) No 708/98, all deliveries of paddy rice for taking over by the intervention agency in respect of the 2003/04 marketing year must take place no later than 31 August 2004. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27). (2) OJ L 98, 31.3.1998, p. 21. Regulation as last amended by Regulation (EC) No 1107/2004 (OJ L 211, 12.6.2004, p. 14).